By the court.
The order of the two justices can be considered only as an order of maintenance, and is good as such, under the act of 9th March 1771. There is no necessity for a fixed weekly sum to be expressed in the order. The necessities of the pauper and his state of health, may make different sums proper at various times. It often happens, that a distressed object may stand in need of immediate relief, and it becomes the duty of the justices to administer to his aid. The township to whom the order is directed must provide for his necessities; but if it is found that the pauper *166has no legal settlement there, they must get rid of him by an order of removal to his last place of settlement. What is said to be the common practice of appealing from orders of maintenance, is not justified by the law, but is highly erroneous. The order of sessions quashed.
Yeates, J. as an inhabitant of the borough of Lancaster, gave no opinion.